DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-21 are pending in the application. Amended claims 1, 4, and 9, cancelled claim 8, and new claim 21 have been noted. Claims 13-20 have been withdrawn from consideration. The amendment filed 8/15/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US 2016/0161648) in view of Escuti et al (US 2008/0278675) and Escuti et al (US 2013/0027656).
Gu discloses a method of manufacturing an optical apparatus comprising providing a substrate 18 [0018]; applying an alignment layer 16 over the substrate [0018]; imprinting a hologram with a desired optic pattern onto the alignment layer [0021]; and applying at least one layer of mesogen material over the alignment layer [0024]. 
Gu does not disclose the thickness of the alignment layer or positioning a reflective material between the alignment layer and the substrate. 
Escuti (‘675) discloses an alignment layer of 50 nm thickness for use in imprinting a hologram onto the alignment layer [0167]-[0169]. 
Escuti (‘656) discloses including a reflective material (e.g. mirror) into an optical assembly arrangement in order to provide enhanced contrast ratio for OLED displays [0108] (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a typical alignment layer thickness as suggested by Escuti (‘675) in the process of Gu since it was a suitable thickness for imprinting a hologram onto the alignment layer and to include a reflective material between the alignment layer and substrate as suggested by Escuti (‘656) in order to provide enhanced contrast ratio for OLED displays.
Regarding Claims 2, 3, 5 and 12, Gu discloses curing and polymerizing the mesogen layer [0025]; applying the mesogen layer by spin coating and aligning the mesogen layer [0025]; the alignment layer has a magnitude of half wavelength or less [0026]; imprinting the hologram comprises producing the hologram by setting up a desired wavefront in a holographic interferometer (e.g. Mach-Zehnder) [0021]; and multiple layers of mesogen material may be applied [0030]. 
Regarding Claims 4 and 21, Escuti (656) discloses applying at least one birefringent material over the alignment layer [0019]-[0020] and positioning a retarder layer [0108], wherein the layers may be positioned in different configurations [0150]. 
Regarding Claim 6, Escuti (‘675) discloses imparting a polarization based holographic interferometer [0063]-[0064].
Thus, claims 1-6, 12, and 21 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Gu, Escuti (‘675), and Escuti (‘656). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US 2016/0161648) in view of Escuti et al (US 2008/0278675) and Escuti et al (US 2013/0027656) as applied above and further in view of Conkey et al (High-Speed scattering medium characterization with application to focusing light through turbid media, submitted by Applicant in IDS filed 5/6/22).
Gu and Escuti (‘675) do not disclose converting a binary amplitude hologram to a phase hologram.
Conkey discloses that it was known in the art to generate holograms by converting binary amplitude holograms to phase holograms (Abstract; p. 1735; p. 1737).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use other known holographic interferometers, such as described by Conkey, as an alternative to those of Gu or Escuti (‘675) in order to imprint a hologram with a desired optic pattern.
Thus, claim 7 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Gu, Escuti (‘675), Escuti, (‘656), and Conkey.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US 2016/0161648) in view of Escuti et al (US 2008/0278675) and Escuti et al (US 2013/0027656) as applied above and further in view of Escuti et al (US 2015/0331167).
Gu and Escuti (‘675) do not disclose forming the hologram by rastering an incident light beam with phase control.
Escuti (‘167) discloses fabricating geometric phase holograms by rastering an incident light beam with phase control (Fig. 1 and 5) [0082] to create patterned birefringent elements [0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to produce the hologram of Gu or Escuti (‘675) using the direct write methods as suggested by Escuti (‘167) in order create patterned birefringent elements.
Regarding Claims 10 and 11, the substrate is accurately positioned in the z-axis, the polarization of the light beam is controlled, and the substrate is moved along the x and y axis to yield the hologram [0081]-[0082] (Fig. 1 and 5). 
Thus, claims 9-11 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Gu, Escuti (‘675), Escuti (‘656), and Escuti (‘167). 
Response to Arguments
Applicant’s arguments, see p. 7, filed 8/15/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Applicant argues that Gu does not teach a layer of reflective material. This is found persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Escuti (‘656) (see rejection above). In response to Applicant’s arguments that Escuti (‘675) teaches to avoid reflections of the polarization hologram, this is not found persuasive in that Escuti (‘656) discloses that a reflective layer, such as a mirror is used [0108] in order to enhance the contrast ratio for OLED displays. Thus there is a clear advantage to including a reflective material layer along with the alignment layer in this type of optical system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715